37 F.3d 1500NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Leroy WILLIAMS, Plaintiff-Appellant,v.James HILL, Defendant-Appellee.
No. 93-2435.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1994.

Before:  KENNEDY, WELLFORD and NELSON, Circuit Judges.

ORDER

1
Leroy Williams appeals pro se from a district court judgment awarding costs to the defendant after the dismissal of his civil rights suit filed under 42 U.S.C. Sec. 1983.  His appeal has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, the panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


2
The district court granted the defendant's motion for summary judgment in this civil rights action.  William's appeal from this judgment was dismissed for lack of prosecution, and the merits of the civil rights action are not at issue in this appeal.


3
After the appeal was dismissed, the defendant filed a motion for $61 in costs pursuant to Fed.R.Civ.P. 54(d) and 28 U.S.C. Sec. 1920.  On October 27, 1993, the district court adopted a magistrate judge's recommendation and granted the motion.  It is from this judgment that Williams appealed.


4
Defendant has now filed a suggestion of death which indicates that appellant died on June 5, 1994.  No personal representative has appeared and since appellant died while in prison and was indigent it seems unlikely that one will be appointed.  Fed.R.App.P. 43 provides that where there is not personal representation for an appellant "proceedings shall then be had as the court of appeals may direct."


5
In the present appeal, the parties were directed to discuss the defendant's claim for $5 in costs "on motion for judgment and other proceedings on recognizances" under 28 U.S.C. Sec. 1923(a).  However, Williams's brief focuses exclusively on the merits of his civil rights case.  He has, therefore, abandoned any claim that he might have had regarding the award of costs that is at issue here.   See Boyd v. Ford Motor Co., 948 F.2d 283, 284 (6th Cir.1991), cert. denied, 112 S. Ct. 1481 (1992).


6
In view of Williams's abandonment of any claim he might have had, the district court's judgment is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.